M. J. Kelly, J.
(concurring). I remain convinced for reasons articulated in previous cases that the phrase "any term of years” imposes a mandatory minimum sentence of a year and a day. See People v Thompson, 120 Mich App 361; 327 NW2d 479 (1982); People v West, 113 Mich App 1; 317 NW2d 261 (1982); People v Harper, 83 Mich App 390; 269 NW2d 470 (1978), lv den 406 Mich 1021 (1979). Defendant in this case was charged with assault with intent to rob while armed which is "punishable by imprisonment in the state prison for life, or for any term of years”. MCL 750.89; MSA 28.284. Thus, if I were to rely only on that statute in deciding the instant case, I would find that the trial court erred under GCR 1963, 785.7(1)(d) by informing the defendant that the crime to which he pled carried "life or any term of years but does not have a minimum sentence requirement” (emphasis added).
We must, however, construe the penal statute of assault with intent to rob while armed together with Michigan’s probation statute, MCL 771.1; MSA 28.1131. The probation statute provides that, with certain enumerated exceptions, felony convictions are probationable if the sentencing court is satisfied that defendant is not likely to again engage in criminal conduct and that the public good does not require defendant’s incarceration. The enumerated felonies which remain nonprobationable are "murder, treason, criminal sexual conduct in the first or third degree, robbery while armed” and certain major controlled substance offenses. Since defendant in this case pled guilty to a probationable felony, the trial court could have sentenced him to a term of probation. The instant case is thus distinguishable from People v Thompson, supra, and People v West, supra, where both *32defendants pled guilty to armed robbery, and People v Harper, supra, where defendant pled nolo contendere to first-degree criminal sexual conduct and armed robbery.1
We are now confronted with the dilemma of having to apply two statutes which, taken separately, mandate directly conflicting results. Where a defendant is convicted of assault with intent to rob while armed, MCL 750.89; MSA 28.284 provides for a mandatory minimum sentence of a year and a day while MCL 771.1; MSA 28.1131 allows the court to impose a sentence of probation.
1 attribute this conflict to the enactment of two comprehensive criminal codes separated by a period of 80 years. It is clear to me that when the Michigan Penal Code was first enacted in 1846, the Legislature intended to impose a mandatory minimum sentence on all of the most serious crimes and did so by making them punishable by imprisonment for a term of any number of years.2 The probation statute was enacted 80 years later and evidences of intent on the part of the Legislature to undercut many of the mandatory minimum sentences imposed by way of the old penal code. This rather significant expansion of the sentencing court’s discretion is certainly in keeping with the modern but now beseiged view that sentencing should be tailored to the particular circumstances of each case. See People v Chapa, 407 Mich 309, 311; 284 NW2d 340 (1979), citing People v McFarlin, 389 Mich 557, 574; 208 NW2d 504 (1973).
Inasmuch as we are required to harmonize wherever possible conflicting provisions of the Pe*33nal Code and the Code of Criminal Procedure, People v West, supra, p 8; People v Reuther, 107 Mich App 349, 357; 309 NW2d 256 (1981), I conclude that the year and a day rule as applied in People v Thompson, supra, People v West, supra, and People v Harper, supra, applies only to those nonprobationable offenses specifically enumerated in MCL 771.1; MSA 28.1131. I join, however futilely, in Judge Bronson’s call for legislative or judicial resolution of the current debate in this Court regarding mandatory minimum sentencing. People v West, supra, p 10.
For the reasons stated, I concur that error did not result under GCR 1963, 785.7(l)(d) when the sentencing court in this case failed to inform defendant of a mandatory minimum sentence.

 I note that at the time People v Harper was decided, first-degree criminal sexual conduct was a probationable offense and thus, under my analysis today, did not carry a mandatory minimum sentence.


 See Judge Bronson’s concurring opinion in People v West, supra, p 6, fn 1.